 1

 2
                                                                JS-6
 3

 4

 5

 6

 7

 8

 9

10

11                     UNITED STATES DISTRICT COURT
12             FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14   RAPIDDEPLOY, INC.                  Case No. 8:19-cv-00819-JLS-KES
15            Plaintiff,
16       v.
17 KATHY A. BARAN, Director,            ORDER FOR DISMISSAL WITH
   California Service Center, USCIS;    PREJUDICE
18 UNITED STATES CITIZENSHIP AND
   IMMIGRATION SERVICES (“USCIS”);
19 KEVIN K. MCALEENAN, Acting
   Secretary, Department of Homeland    Courtroom: 10A
20 Security; and KENNETH T.             Judge: Hon. Josephine L. Staton
   CUCCINELLI, Acting Director, USCIS
21
              Defendants.
22                                      Action Filed: May 2, 2019
                                        Scheduling Conference: August 23,
23                                      2019
24

25

26

27

28
 1                                          ORDER
 2

 3                This stipulation is approved. The entire action, including all claims and
 4   counterclaims against all parties, is hereby dismissed with prejudice.
 5

 6   Dated: July 26, 2019
 7                                                    JOSEPHINE L. STATON
                                                      _______________________
 8                                                       Hon. Josephine L. Staton
 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                2
